



EXHIBIT 10.36


Anderung zum Vorstandsan­
stellungsvertrag


Zwischen


der Diebold Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, vertreten durch
den Aufsichtsrat, dieser vertreten durch seinen Vorsitzenden Herrn Dr. Alexander
Di­belius




~im Folgenden ,Gesellschaft" genannt-
und
Herrn Dr. Ulrich Näher, wohnhaft Brun­hildenstr. 8, 80639 Munchen
Präambel
Herr Dr. Ulrich Näher ist durch Beschluss des Aufsichtsrats der Diebold Nixdorf
AG vom 03.03.2016 für die Zeit vom 01.03.2016 bis zum 28.02.2019 zum
ordentlichen Mit­ glied des Vorstandes der Gesellschaft be­stellt warden. Die
Gesellschaft und Herr Dr. Näher haben einen Vorstandsanstellungs­vertrag am
04.03.2016 abgeschlossen.


Durch Beschluss des Aufsichtsrats der Diebold Nixdorf AG vom 21. März 2018 ist
Herr Dr. Näher für die Zeit vom 01. Juni 2018 bis zum 28. Februar 2022 zum
Vorsit­zenden des Vorstandes der Gesellschaft bestellt warden. Der bestehende
Vorstands­ anstellungsvertrag in seiner aktuellen Fas­sung vom 15. März 2018
wird deshalb bis zum 28. Februar 2022 verlangert.


§ 1 Aufgabenbereich und Pflichten, wird in den Punkten (1), (2), und (3) des
Vorstandsanstellungsvertrages deshalb wie folgt neu gefasst:




















 
Amendment to Management
   Board Member's Service
      Agreement
Between


Diebold Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, represented by the
su­pervisory board, in turn represented by its chairman, Dr. Alexander Dibelius




–
hereinafter referred to as "Company" -
and


Dr. Ulrich Näher, residing in Brunhil­denstr. 8, 80639 Munchen


Preamble
By resolution of the Supervisory Board of Diebold Nixdorf AG dated March 3,
2016, Dr. Ulrich Näher was appointed as regular member of the Management Board
(Vorstand) of the Company for a term com­mencing on March 1, 2016 and ending on
February 28, 2019. On March 4, 2016, the Company and Dr. Naher entered into a
Man­agement Board Member's Service Agree­ment.


By resolution of the Supervisory Board of Diebold Nixdorf AG, dated March 21,
2018 Dr. Näher has been appointed as Chairman of the Management Board for a term
com­mencing on June 1, 2018 and ending on February 28, 2022. The existing
Manage­ment Board Member's Service Agreement in it's current version from March
15, 2018 will be extended to February 28, 2022.


§ 1, Responsibilities and Duties, of the Management Board Member's Service
Agreement will therefore be changed in the chapters (1), (2) and (3) as follows:












--------------------------------------------------------------------------------







(1)
Herr Dr. Näher Obernimmt ab dem 01. Juni 2018 die Position des Vorsitzen­den des
Vorstands und ist gemeinsam mit den anderen Vorstandsmitgliedern zur Fuhrung der
Geschäfte der Gesell­schaft und der dazugehörigen Tochter­ gesellschaften nach
Marßgabe der ge­ setzlichen Bestimmungen, der Sat­zung, etwaiger Weisungen unter
dem Beherrschungs- und GewinnabfOh­ rungsvertrag mit der Diebold Holding Germany
Inc. & Co. KGaA, der vom Aufsichtsrat erlassenen Geschäftsord­ nung für den
Vorstand und seiner Be­ schlOsse - soweit aktienrechtlich zuläs­ sig - in den
jeweils geltenden Fassun­ gen nach bestem Wissen und Können berechtigt und
verpflichtet.


(2)
Die Abgrenzung der Gesamtverantwor­ tung für die Gesellschaft und der
spezi­ellen Ressortverantwortung ergibt sich aus der Geschäftsordnung für den
Vor­stand und dem jeweils gültigen Organi­ sationsplan des Unternehmens.


(3)
Herr Dr. Naher trägt über die ihm Ober­ tragene Stellung als Vorsitzender des
Vorstands hinaus die Mitverantwortung fur die Belange des ganzen Unterneh­ mens.




 


(1)
Dr. Näher will be the chairman of the Management Board effective June ·1, 2018
and shall have the right and duty to conduct the business of the Com­pany and
its subsidiaries jointly with the other members of the Management Board
according to his best knowledge and skill and in accordance with the statutory
provisions, potential directions issued under the domination and profit and loss
transfer agreement with Diebold Holding Germany Inc. & Co. KgaA, the Articles of
Association, the Rules of Procedure (Geschaftsord­nung) of the Management Board
adopted by the Supervisory Board and its resolutions - to the extent permitted
under stock corporation law, each as amended from time to time.


(2)
The distinction between the joint re­sponsibility for the Company and the
in­dividual responsibility for a specific area of responsibility is determined
in the Rules of Procedure of the Management Board and the organization plan of
the Company as applicable from time to time.


(3)
Besides his responsibility as chairman of the Management Board, Dr. Näher is
also jointly responsible for the concerns of the entire Company.
Paderborn, den / this ____________ 2018
 
Paderborn, den / this ____________ 2018
 
 
 
__________________________________
Vorsitzender des Aufsichtsrates der / chairman of the supervisory board of
Diebold Nixdorf AG
 
__________________________________
Dr. Ulrich Näher






